DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 11/05/2020, with respect to the 35 U.S.C. §112(b) rejection of claims 1-11 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 1-11 has been withdrawn. 
Applicant's arguments filed 11/05/2020 with respect to the drawing objection have been fully considered but they are not persuasive.  The response filed 11/05/2020 indicates that replacement drawings have been submitted.  However it does not appear that replacement drawings have been submitted.
Applicant's arguments filed 11/05/2020 with respect to the 35 U.S.C. §103 objection have been fully considered but they are not persuasive.  
With respect to applicants arguments regarding claim 1: In ¶0034 Wuertenberger teaches transmitting road feature data to a central device Z, and in ¶0014 teaches that this information is transmitted after a predetermined distance is traveled.  With respect to Applicants argument regarding the motivation to combine the teaching of Haavasoja and Wuertenberger transmitting the information during the trip would allow for the map to update faster than if the information was only transmitted at the end of the trip.  Additionally transmitting 
With regard to Applicants arguments regarding claims 9-10: ¶0111 of Ramirez teaches the use of V2V network and in ¶0110 Ramirez teaches different standards to be used in the communication network.  The Examiner contends that the claimed elements would read on a standard V2V network.  For example the Examiner will use "IEEE Standard for Information technology—Telecommunications and information exchange between systems Local and metropolitan area networks—Specific requirements - Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications," in IEEE Std 802.11-2016 (Revision of IEEE Std 802.11-2012) , vol., no., pp.1-3534, 14 Dec. 2016, doi: 10.1109/IEEESTD.2016.7786995. Ramirez discloses using 802.11 for a V2V network in ¶0110.  Under the 802.11 standard a header has a “source address (SA), destination address (DA), transmitting STA address (TA), and receiving STA address (RA)” (see at least IEEE Std. 802.11-2016 §9.2.4.3.1; In §1.1 it is disclosed that STA means a fixed, portable, or moving station).  Since the transmitting STA address (TA) would change when message is forwarded to the next vehicle in the chain this would read on the “signature” claimed by Applicant.  Additionally if the SA and the TA do not match the message would be a forwarded message.  Furthermore the 802.11 standard discusses security on .

Drawings
The drawings are objected to because they are in German.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0283944 (Haavasoja) in view of DE 102007042877 (Wuertenberger).
With respect to claim 1
Haavasoja teaches: A method for transmitting route data captured by a traveling vehicle to a database arranged separately from the vehicle (see at least Fig 2; #107 and #109; and ¶0034), comprising: 
capturing at least a first number of route data records (see at least Fig 2 and 3; #103; and ¶0034), wherein a route data record comprises route data and also a location (see at least Fig 2 and 3; #104; and ¶0034; Discussing looking at position data.) and a time of capture, and storing the captured route data records in a memory of the vehicle (see at least Fig 3; #207; ¶0039-41); and 
sending route data messages to the database when at least the first number of data records is available in the memory (see at least Fig 2; #106-107; and ¶0034-35; Discussing sending data to server.), wherein a route data message comprises route data and an associated location of capture (see at least Fig 2 and 3; #203-205; and ¶0039; Discussing indicating the position where the acceleration is measured.), 
Haavasoja does not specifically teach:
a route data message being sent when at least one of: 
the vehicle has left a predetermined radius around the location of capture of the route data and
at a time randomly selected within a first time interval after the capture of the route data.
However the language “at a time randomly selected within a first time interval after the capture of the route data” is fairly broad because the claims do not state how the random selection would be performed.  Thus, the claim language would read on any message sent after capture of route data because computer systems have built in inconsistent delays and therefore would be random.
However Wuertenberger teaches:
a route data message being sent when at least one of: the vehicle has left a predetermined radius around the location of capture of the route data (see at least Fig 1; ZU-POS1-3; and ¶0014 and ¶0034; Discussing transmitting road data a predetermined distance after an object is detected. The Examiner notes that although a radius from a point and a distance traveled are not identical they are obvious variants, because both are being used as methods to determine if a user has moved a certain distance away from a point) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Haavasoja by having a route data message being sent at a time randomly selected within a first time interval after the capture of the route data and/or when 
With respect to claim 2
Haavasoja teaches:
wherein if the first number is greater than one, route data messages comprising route data and the associated location of capture are sent in a first order (see at least Fig 2-3; #105-106 and #110; and ¶0034-35).
With respect to claim 3
Haavasoja teaches:
wherein the first order is a random order independent of the chronological order of capture (see at least Fig 2-3; #105-106 and #110; and ¶0034-35; The Examiner notes that as best understood this limitation would read on any communication where data packets can be out of order.).
With respect to claim 4:
Haavasoja teaches:
wherein two successive transmissions of route data messages are effected at a randomly selected interval of time (see at least Fig 2-3; #105-106 and #110; and ¶0034-35; Discussing data is only sent if it exceeds a threshold, since the road conditions that cause the transmission of information would be random the intervals the data is sent would be random.).
With respect to claim 5:
Haavasoja teaches:
wherein a statement about a period within which the route data have been captured is transmitted in the route data message (see at least Fig 2-3; #105-106 and #110; and ¶0034-35; Discussing sending information about the route.).
With respect to claim 6
Haavasoja teaches:
wherein the radius and/or the first time interval are determined on the basis of the urgency of the transmission of the route data, an average speed of travel of the vehicle around the time of the capture or a minimum number of road junctions within the radius, or are adjustable by a user (see at least Fig 2-3; #105-106 and #110; and ¶0034-35; Discussing data is only sent if it exceeds a threshold.).
With respect to claim 7
Haavasoja teaches:
wherein route data and location of capture are transmitted in a user data area of a message (see at least Fig 2-3; #105-106 and #110; and ¶0034-35), and wherein a header of the message contains a signature of the sending vehicle (see at least Fig 2-3; #105-106 and #110; and ¶0034-35; The Examiner notes that in order to provide 2 way communication the vehicle would have to provide data to identify it (i.e. and IP address).).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0283944 (Haavasoja) in view of DE 102007042877 (Wuertenberger) as applied to claim 7 above, and further in view of US 2016/0379486 (Taylor).
With respect to claim 8
The combination of Haavasoja and Wuertenberger does not specifically teach:
wherein the user data area of the message is encrypted using a public key of the database.
However Taylor teaches:
wherein the user data area of the message is encrypted using a public key of the database (see at least Fig 1A-D; #800; and ¶0055 and ¶0061-63).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination of Haavasoja and Wuertenberger by having the user data area of the message is encrypted using a public key of the database as taught by Taylor, because doing so would help prevent an unintended third party from changing the information.  Thus making the system more secure and reliable. 
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0283944 (Haavasoja) in view of DE 102007042877  as applied to claim 7 above, and further in view of US 2016/0171521 (Ramirez et al.).
With respect to claim 9
The combination of Haavasoja and Wuertenberger does not specifically teach:
wherein the message from the capturing vehicle is first of all transmitted to another vehicle, the other vehicle replacing the signature of the sending vehicle in the header of the message with its own signature before the message is transmitted to the database.
However Ramirez teaches:
wherein the message from the capturing vehicle is first of all transmitted to another vehicle (see at least 7; #710; and ¶0110-111; Discussing V2V communications. Also see the standard for 802.11 and the arguments above.), the other vehicle replacing the signature of the sending vehicle in the header of the message with its own signature before the message is transmitted to the database (see at least 7; #710; and ¶0110-111; Discussing V2V communications.  The Examiner notes this would be part of establishing communication by forwarding messages. Also see the standard for 802.11 and the arguments above.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination of Haavasoja and Wuertenberger by having the message from the capturing vehicle is first of all transmitted to another vehicle, the other vehicle replacing the signature of the 
With respect to claim 10
The combination of Haavasoja and Wuertenberger does not specifically teach:
wherein the receiving vehicle validates the signature of the sending vehicle.
However Ramirez teaches:
wherein the receiving vehicle validates the signature of the sending vehicle. (see at least 7; #710; and ¶0110-111; Discussing V2V communications.  The Examiner notes this would be part of establishing communication.  Also see the standard for 802.11 and the arguments above.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination of Haavasoja and Wuertenberger by having the receiving vehicle validates the signature of the sending vehicle as taught by Ramirez, because doing so would allow the vehicle to better communicate with the server.  Thus making the system more secure and reliable.
With respect to claim 10
The combination of Haavasoja and Wuertenberger does not specifically teach:
wherein the message contains a feature identifying it as a forwarded message or as an original message.
However Ramirez teaches:
wherein the message contains a feature identifying it as a forwarded message or as an original message (see at least 7; #710; and ¶0110-111; Discussing V2V communications.  The Examiner notes this would be part of establishing communication. Also see the standard for 802.11 and the arguments above.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further modify the combination of Haavasoja and Wuertenberger by having the message contains a feature identifying it as a forwarded message or as an original message as taught by Ramirez, because doing so would allow the vehicle to better communicate with the server.  Thus making the system more secure and reliable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665